Citation Nr: 0914496	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an earlier effective date, than February 
27, 2006, for service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an earlier effective date, than October 
25, 2006, for service connection for residuals of shell 
fragment wounds to the right arm.  

3.  Entitlement to an earlier effective date, than October 
25, 2006, for service connection for residuals of shell 
fragment wounds to the right hand.  

4.  Entitlement to a higher initial rating for PTSD, rated as 
10 percent disabling prior to May 10, 2006 and 50 percent 
disabling from May 10, 2006.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  

This appeal arises from an April 2006 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The Veteran in his May 2006 notice of disagreement limited 
the issues he wished to appeal in the April 2006 rating 
decision to the effective date assigned for service 
connection for PTSD and the rating assigned.  

The Veteran has not been issued a statement of the case (SOC) 
as to the issue of a higher initial rating for his service-
connected PTSD.  When the Veteran has initiated appellate 
review by submitting a notice of disagreement and the RO has 
not issued a statement of the case to the veteran, the Board 
must remand the claim to the RO for a SOC to be issued.  
Manlincon v. West, 12 Vet App. 238 (1999).  

In an October 2007 rating decision, the RO found clear and 
unmistakable error in the April 2006 rating decision which 
assigned November 18, 2005 as the effective date for service 
connection for PTSD.  An effective date of February 2006 was 
assigned for service connection for PTSD.  

The issue of a higher initial rating for PTSD is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
received on February 27, 2006.  

2.  The RO denied service connection for residuals of a shell 
fragment wound to the right arm in July 1990 rating decision.  
The Veteran did not appeal the rating decision denying 
service connection for residuals of a shell fragment wound to 
the right arm.  

3.  The Veteran's request to reopen his claim for service 
connection for residuals of a shell fragment wound to the 
right arm was received on October 25, 2006.  

4.  The Veteran's claim for service connection for residuals 
of a shell fragment wound of the right hand was received on 
October 25, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
27, 2006 for service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).  

2.  The criteria for an effective date earlier than October 
25, 2006 for service connection for shell fragment wounds to 
the right arm have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).  

3.  The criteria for an effective date earlier than October 
25, 2006 for service connection for shell fragment wounds to 
the right hand have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

At the time the Veteran filed his notice of disagreement, the 
VA General Counsel had addressed the applicability of the 
notice requirements of Veterans Claims Assistance Act (VCAA) 
in such cases.  If, in response to notice of its decision on 
a claim for which VA has already given the 38 U.S.C.A. 
§ 5103(a) (West 2002) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) 
(West 2002) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGPREC 8-2003.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that VCAA notice of requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim including the 
assignment of effective dates.  

In May 2008, the Court in Goodwin v. Peake, 22 Vet. App. 128 
(2008) held that the evidentiary requirements for each claim 
under VA consideration must be addressed in a notice document 
directed, at least in part, to that claim.  

The RO sent a letter to the Veteran in May 2006 notifying him 
of the April 2006 rating decision which granted service 
connection for PTSD and assigned an effective date.  A May 
2006 letter included an explanation of how VA assigned 
effective dates, as required by Dingess.  The letter 
explained how VA determined effective dates and explained 
what kind of evidence might affect the determination of an 
effective date of a rating.  The Veteran responded in May 
2006 and submitted a notice of disagreement with the 
effective date assigned.  

The RO in a May 2007 rating decision assigned October 25, 
2006 as the effective date for service connection for 
residuals of shell fragment wounds of the right hand and 
forearm.  A May 2007 letter informed the Veteran of the May 
2007 rating decision.  The Veteran submitted his notice of 
disagreement in July 2007.  A September 2007 letter from the 
RO to the Veteran explained what the criteria were for 
assigning an effective date and what evidence was required to 
support the claim for an earlier effective date.  

The Veteran submitted additional private, VA and service 
treatment records.  In his statements the Veteran has 
demonstrated actual knowledge of what is required to support 
the assignment of an earlier effective date.  In Short Bear 
v. Nicholson, 19 Vet. App. 341 (2005)(per curiam), the Court 
held that to the extent that any notice may have been 
inadequate with regard to timing, the appellant's actual 
knowledge of what was needed to substantiate his claim, prior 
to adjudication by the Board provided a meaningful 
opportunity to participate in the adjudication process.  
Consequently, because the appellant had actual knowledge of 
what was required any notice error was nonprejudicial.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  


Earlier Effective Date for Service Connection 

Relevant Laws and Regulations.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose whichever is the later.  The effective 
date of disability compensation based on direct service 
connection is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2008).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2008).  

When a formal claim for compensation is disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim to reopen: VA records of 
examination and hospitalization, evidence from a private 
physician, and records of state and other institutions.  
38 C.F.R. § 3.157 (b)(2008).  

The effective date of service connection, for claims received 
after a final disallowance is the date of receipt of new 
claim or date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(q)(2) and (r)(2008).  

I.  Earlier Effective Date for Service Connection for PTSD

The Veteran contends an effective date earlier than February 
27, 2006 should be assigned for service connection for PTSD.  
The regulations provide that the effective date for service 
connection for compensation is the date of receipt of the 
claim or the date entitlement arose whichever is the later.  
38 C.F.R. § 3.400 (2008).  

To determine the correct effective date for service 
connection for PTSD, the Board reviewed the claims folder to 
establish, first when the Veteran's claim was received and, 
second when entitlement to service connection arose.  

In determining the date of receipt of the Veteran's claim all 
communications in the claims folder from the Veteran and his 
representative and any documents which could be construed as 
informal claims were reviewed.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  While the Veteran first filed a claim 
for VA compensation in January 1970, he did not raise a claim 
for service connection for PTSD on his original application 
for benefits.  He filed a second claim on June 18, 1990; that 
claim did not include any reference to a claim for service 
connection for PTSD.  

There is no record of any communication in the claims folder 
from the Veteran to the RO dated between June 18, 1990 and 
October 2000.  The October 2000 communication was not a claim 
for benefits but a request to alter the way his benefits were 
paid and to request that VA communicate with his spouse 
regarding his VA benefits.  

In November 2005, the RO received a claim for increased 
benefits for the right foot and leg.  The Veteran did not 
raise a claim for service connection for PTSD in November 
2005.  It is not until February 27, 2006, that the RO 
received a memorandum from the Veteran's representative 
requesting service connection for PTSD.  

The evidence demonstrates the claim for service connection 
for PTSD was received on February 27, 2006.  Consequently, 
for purposes of assigning an effective date for service 
connection February 27, 2006 is considered the date of 
receipt of the claim.  

As to the date entitlement arose for service connection, the 
criteria for granting service connection for PTSD, include a 
diagnosis of PTSD based on a confirmed in service stressor.  
38 C.F.R. § 3.304(f) (2008).  In this instance, April 1969 
service treatment records reveal the Veteran sustained a 
gunshot wound to the right foot in the Republic of Vietnam.  
The Veteran's DD Form 214 indicates his awards and 
decorations include a Combat Infantryman's Badge and a Purple 
Heart.  VA records in February 2005 indicate the Veteran was 
being treated for depression but felt he had PTSD.  March 
2005 records state the Veteran was being followed at the Vet 
Center for PTSD.  The first psychological evaluation and 
diagnosis of PTSD in the claims folder is dated July 2005.  
Based on the evidence of record, entitlement arose on July 
13, 2005, the date of the first documented diagnosis of PTSD 
based on the Veteran's combat stressors.  

The Veteran and his representative contend the VA records 
provide a basis for the assignment of an effective date 
earlier than February 27, 2006.  The regulations at 38 C.F.R. 
§ 3.157 provide that records of VA examination or 
hospitalization may be considered an informal claim to reopen 
in certain circumstances.  For reports of examination or 
hospitalization to be considered a claim to reopen, the 
Veteran must have filed a formal claim for compensation that 
was disallowed for the reason that the service-connected 
disability was not compensable in degree.  38 C.F.R. § 3.157 
(b)(2008).  No earlier claims for service connection for PTSD 
are in the claims folder.  There are no earlier rating 
decisions denying service connection for PTSD.  In this 
instance, there is no basis for accepting the VA treatment 
records as an informal claim.  The date of receipt of the 
claim for service connection is February 27, 2006.  

The Veteran and his representative are correct that the 2005 
VA records showing a diagnosis of PTSD and that suggest the 
date entitlement arose to service connection, are dated 
earlier than the Veteran's claim for service connection, that 
was received on February 27, 2006.  The Board noted the 
Veteran was being seen at the Vet Center prior to his 
treatment at VA.  Even if Vet Center records include 
diagnosis dated prior to July 2005, the date of receipt of 
his claim would still be assigned since it is the later date.  
The regulations state that it is the later date, that is to 
be assigned for the effective date for compensation.  The 
later date is the date of receipt of the claim for service 
connection, February 27, 2006.   

An earlier effective date for service connection for PTSD is 
not warranted.  



II.  Earlier Effective Date for Service Connection for Shell 
Fragment Wounds (SFW) to the Right Arm

The Veteran filed his original claim for service connection 
in January 1970.  He did not mention or request service 
connection for SFW to the right arm in January 1970.  His 
claim for service connection for residuals of SFW of right 
arm was received on June 18, 1990.  The RO in a July 1990 
rating decision denied service connection for residuals of 
SFW of the right arm.  The claim was denied on the basis that 
service treatment records did not include any evidence of a 
shrapnel wound to the right arm, that VA records showed the 
Veteran gave a history of SFW to the right arm, but treatment 
records showed no evidence of a SFW to the right arm.  An 
August 1990 letter to the Veteran informed him his claim had 
been denied.  The claims folder does not include any 
communication from the Veteran received within one year of 
the date he was notified his claim was denied that could be 
taken as a notice of disagreement.  The next communication in 
the claims folder from the Veteran was received in October 
2000 and its contents were discussed above.  As he had not 
appealed the July 1990 rating decision, it became final.  
38 C.F.R. §§ 3.104, 19.192 (1990).  

The Veteran did not appeal the July 1990 rating decision and 
has not raised a claim for clear and unmistakable error in 
the July 1990 rating decision.  A final decision may only be 
revised if there is either clear and unmistakable error or 
new and material evidence to reopen the claim is submitted.  
38 C.F.R. §§ 3.104, 3.105, 3.156 (2008).  

When a claim is allowed based on reopening a claim the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later, will be assigned as the effective date.  
 38 C.F.R. § 3.400(q)(2) and (r)(2008).  

The Board reviewed the claims folder to determine when the 
"new" claim or request to reopen was received.  In November 
2005, the Veteran submitted a claim for an increased rating 
for his right foot and leg.  There is no request to reopen 
his claim for service connection for residuals of SFW of the 
right arm, in the November 2005 claim.  The February 2006 
claim also does not raise a claim for service connection for 
residuals of SFW of the right arm.  The notice of 
disagreement received from the Veteran in May 2006, does not 
include a claim for residuals of SFW to the right arm.  A May 
2006 letter from the Veteran and the attachment from his 
representative to the RO does not include any mention of the 
right arm.  In May 2006, the RO received a VA Form 21-686c, 
from the Veteran.  It related only to the status of the 
Veteran's dependents.  

September 2006 VA records reveal the Veteran complained his 
arm was sore from the shrapnel.  He told the VA care provider 
he had previously filed a claim for service connection that 
had been denied many years ago.  He reported he had been told 
to open another claim.  

On October 25, 2006, the RO received a memorandum from the 
Veteran's representative requesting service connection for 
residuals of a SFW of the right forearm.  

The Veteran submitted a copy of a January 25, 1971 VA X-ray 
report.  It showed some metallic debris overlying the soft 
tissues of the ulnar portion of the wrist.  He also submitted 
a copy of a May 1990 VA X-ray report revealing shrapnel 
fragments within the soft tissues of the right forearm.  

The Veteran contends the January 1971 VA X-ray report 
provides a basis for assigning an earlier effective date.  He 
contends the January 1971 VA X-ray report should be 
considered his claim for service connection for SFW residuals 
of the right arm.  In essence, the Veteran is seeking an 
effective date for service connection for his residuals of 
SFW back to his date of separation from the service in 
January 1970.  Only if a claim is received within one year of 
the date of separation is the day following separation from 
active service assigned as the effective date for disability 
compensation.  38 C.F.R. § 3.400(b)(2)(i)(2008).  

There are three reasons why the assertions of the Veteran do 
not provide a basis for entitlement to an earlier effective 
date.  One, a VA treatment record may only be considered an 
informal claim for benefits, if there has been a previously 
denied claim or the claim is for an increased rating.  
38 C.F.R. § 3.157 (b)(2008).  There is no previous claim 
dated prior to January 1971 and there is no rating decision 
granting service connection for SFW of the right arm, dated 
prior to January 1971.  The January 1971 VA X-ray report may 
not be considered an informal claim.  

Second, in the January 1971 VA X-ray report was not in the 
claims folder in January 1971 or at time of the July 1990 
rating decision.  The law and regulations in effect in July 
1990 did not provide that VA treatment records were deemed 
constructively of record.  It is not until the Court's 
decision in Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
established documents that were in VA's control at the time 
of a Board decision but that were not actually known to the 
Board should be considered to be constructively part of the 
record before the Board (if the items reasonably could be 
expected to be part of the record).  The Court in Damrel v. 
Brown, 6 Vet. App. 242, 246 (1996) held the Bell 
constructive-notice doctrine is not retroactive to VA 
adjudications that occurred before Bell was issued (in July 
1992).  Here, because the record is dated in January 1971 and 
the adjudication in question occurred in 1990, before the 
issuance of Bell, constructive notice does not apply to this 
case.  See also 38 C.F.R. § 20.1403(b)(2) (2008).  

Third, even if the Board accepted the January 1971 VA record 
as a claim for service connection for residuals of SFW of the 
right arm, the August 1990 rating decision adjudicated the 
claim, was not appealed and is final.  

The date of receipt of the "new" claim in this case, is the 
October 25, 2006 date of receipt of the memorandum.  

The next question is when entitlement arose.  The January 
1971 VA X-ray report, does document the Veteran had SFW to 
the right arm.  It provides a basis for finding entitlement 
to service connection and may be considered constructively of 
record as of the date of the Bell decision in July 1992.  In 
this instance, entitlement arose in July 1992.  

October 25, 2006 is later than July 1992, therefore it is the 
effective date for service connection for residuals of a SFW 
of the right arm.  There is no basis in the record for 
assigning an earlier effective date than October 25, 2006 for 
service connection for residuals of SFW of the right arm.  


III.  Earlier Effective Date for Service Connection for 
Residuals of SFW of the Right Hand.  

There is no mention of any SFW to the right hand in the 
claims folder dated prior to October 25, 2006.  The Board has 
reviewed the prior claims set out in the paragraphs above and 
VA X-ray reports of January 1971, May 1990 and August 1990.  
There are no references to the right hand.  The earlier X-
rays report findings related to the right wrist and forearm, 
not the right hand.  

The first reference to any SFW of the right hand appears in 
the October 6, 2006 X-ray reports from Methodist Lebonheur 
Healthcare.  The October 6, 2006 X-ray report was received by 
the RO on October 25, 2006.  It was attached to the Veteran's 
memorandum from his representative raising a claim for 
service connection for residuals of SFW of the right forearm 
and hand.  

In this instance, the date of receipt of claim and the date 
entitlement arose are the same date.  The October 6, 2006 X-
ray was taken at a private institution and is considered 
based on the date it is received by VA.  Only VA or records 
from the uniformed services may be considered constructively 
before VA on the date of examination or admission.  38 C.F.R. 
§ 3.157(b)(1)(2008).  

An earlier effective date for service connection for 
residuals of SFW of the right hand is not warranted.  


ORDER

An effective date earlier than February 27, 2006 for the 
grant of entitlement to service connection for PTSD is 
denied.

An effective date earlier then October 25, 2006 for the grant 
of entitlement to service connection for residuals of SFW of 
the right arm is denied.

An effective date earlier then October 25, 2006 for the grant 
of entitlement to service connection for residuals of SFW of 
the right hand is denied.


REMAND

The Veteran has submitted a timely notice of disagreement to 
the RO's decision assigning an initial rating for his 
service-connected PTSD.  The claims folder does not contain a 
statement of the case issued to the veteran by the RO as to 
that issue.  Accordingly, the Board must remand this claim 
for issuance of a statement of the case on such issue, and to 
give the veteran an opportunity to perfect an appeal by 
thereafter filing a timely substantive appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In view of the foregoing, this case is REMANDED for the 
following development:

The appellant should be provided a 
statement of the case, which includes the 
issue of a higher initial rating for PTSD 
and notice of all relevant actions taken 
on the claim.  An appropriate period of 
time should be allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


